PER CURIAM.
The Board found that respondent, Tennessee Products Corporation, had been and was engaged in unfair labor practices affecting commerce within the meaning of Section 2(6) and (7) of the National Labor Relations Act, 29 U.S.C.A. § 152(6, 7), exemplified in discriminatorily discharging an employee in violation of Section 8(3) of the Act, 29 U.S.C.A. § 158(3), and also by various anti-union statements of respondent’s supervisory employees, and by assaults by such persons upon union members, thus interfering with, restraining and coercing its employees in the exercise of rights guaranteed under Section 7 of the Act, 29 U.S.C.A. § 157, in violation of Section 8(1).
Respondent resists the Board’s order on the sole ground that it is not supported by substantial evidence.
An examination of the proof, in the light of Section 10(e) of the Act, 29 U.S. C.A. § 160(e), supports the findings of the Board. National Labor Relations Board v. Waterman S. S. Corporation, 309 U.S. 206, 60 S.Ct. 493, 84 L.Ed. 704; National Labor Relations Board v. Link-Belt Company, 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368; Westinghouse Electric & Mfg. Co. v. Labor Board, 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108; National Labor Relations Board v. Nevada Consolidated Copper Corporation, 316 U.S. 105, 62 S.Ct. 960, 86 L.Ed. 1305.
A decree may be entered requiring the respondent to comply with the Board’s order in all particulars.